          Case 1:21-cr-00248-RDM Document 8 Filed 03/31/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                               )
                                                        )
                                 Plaintiff;             )
                                                        )
                                                        )   Case No. 20-CR-248 (RDM)
                       v.                               )
                                                        )
                                                        )
AARON JAMES MILEUR ,                                    )
                                                        )
                                 Defendant.             )



                                  NOTICE OF ASSIGNMENT

The above captioned case has been assigned to the Assistant Federal Public Defender specified

below. Please send all notices and inquiries to this attorney at the address listed.



                                              Respectfully submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                  /s/

                                              EUGENE OHM
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
